Citation Nr: 1717837	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-25 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for lumbar spine stenosis with degenerative disc disease.

3.  Entitlement to service connection for right leg radiculopathy, to include as secondary to lumbar spine stenosis with degenerative disc disease.

4.  Entitlement to service connection for residuals of right total knee replacement.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served in active duty from November 1950 to August 1954 and from March 1958 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (West 2014). 

The issues of entitlement to service connection for lumbar spine stenosis with degenerative disc disease; entitlement to service connection for right leg radiculopathy, to include as secondary to lumbar spine stenosis with degenerative disc disease; and entitlement to service connection for residuals of right total knee replacement are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A February 1974 rating decision that denied service connection for injury to the spine was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2.  Evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 1974 rating decision that denied the claim of entitlement to service connection for an injury to the spine is final.  38 U.S.C.S. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.S. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim seeking entitlement to service connection for a low back disability was previously denied in a February 1974 rating decision.  Because the Veteran did not appeal the decision to the Board, and new and material evidence was not submitted within the one-year period after the decision was issued, the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016.)

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The basis of the February 1974 rating denial of service connection for injury to the spine was that there was no evidence of a current condition.  The evidence considered at the time of the February 1974 rating decision included the Veteran's service treatment and personnel records.  The Veteran was not afforded a VA examination.

The evidence received since that time includes VA and private medical treatment for lumbar segmental degenerative disease with radiculitis beginning as early as December 2008 with accompanying MRI and x-ray examinations and a January 2014 EMG showing moderately severe right L5 radiculopathy.  An August 2013 VA examination and October 2016 addendum diagnosing the Veteran with lumbar degenerative disc disease and stenosis was also received.  In February 2012 and April 2012, the Veteran and his friend also submitted lay statements attributing the Veteran's low back disability to job duties performed while in service.  In addition, at an April 2016 DRO hearing, the Veteran testified that he had back problems during and after service and sought treatment shortly following his discharge.  As such evidence relates to an unestablished fact necessary to substantiate the claim, namely, the presence of a current disability, it is new and material, and the claim of entitlement to service connection for a low back disability is reopened.   


ORDER

New and material evidence having been presented the claim of entitlement to service connection for a low back disability is reopened.  To this limited extent only, the claim is granted.


REMAND

The Veteran contends that service connection is warranted for lumbar spine stenosis with degenerative disc disease, right leg radiculopathy, and residuals of right total knee replacement, which he attributes to injuries sustained in service.  

At the April 2016 DRO hearing, the Veteran reported he received treatment at the Togus VA Medical Center in 1974 in connection with a February 1974 rating decision for injury to the base of his spine.  In April 2016, the RO requested medical records from the Togus VA Medical Center from October 1973 to October 1975.  In August 2016, the RO received certification from Togus VA Medical Center indicating that medical records did not exist for the period from October 1, 1975 to October 31, 1975.  However, it failed to address the period from October 1, 1973 to September 30, 1975.  As such, the Board finds that all efforts to obtain these records have not been exhausted, and the Veteran's claims should be remanded so the AOJ can attempt to retrieve these records, or explain whether these records do not exist and/or whether further efforts to obtain them would be futile.  38 U.S.C.S. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Further, the Veteran has not yet been afforded a VA examination in connection with his service connection claim for residuals of right total knee replacement.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.S. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In this case, the Veteran has a current diagnosis of osteoarthrosis of the right knee and right total knee arthroplasty.  The Veteran and his peers also reported the Veteran acquired injuries while performing his job duties during service.  The Veteran testified that the frequent falls on his right side resulted in his torn meniscus and arthritis, for which he underwent an arthroscopic surgery and right total knee replacement.  Given the Veteran's reports attributing his current right knee condition to service, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of the claim.  See McLendon, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain VA treatment records dating from Togus VA Medical Center from October 1, 1973 to October 31, 1975.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back, lower extremity and/or right knee problems. The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. After securing any necessary releases, the AOJ should obtain any outstanding private medical treatment records.  The AOJ should also attempt to retrieve any VA treatment records dating from May 2016 to the present pertaining to the Veteran's lumbar spine stenosis with degenerative disc disease, right leg radiculopathy, and right knee disability.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4. Afford the Veteran an appropriate VA examination regarding the nature and etiology of the Veteran's lumbar spine stenosis with degenerative disc disease and radiculopathy as well as his right knee disability.

The examiner must opine as to whether it is at least as likely as not that the Veteran's back disability is related to or had its onset in service.  In doing so, the examiner must acknowledge and discuss the Veteran's competent report of back problems in and since service, his filing of service connection shortly after discharge and his report of having recurrent back problems since that time.

The examiner must also opine as to whether it is at least as likely as not that the Veteran's right knee disability is related to or had its onset in service.

5. Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (West 2017).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


